Title: To George Washington from John Jay, 25 August 1785
From: Jay, John
To: Washington, George

 

Dr Sir
Office for foreign Affairs [New York]25th August 1785

In pursuance of an Act of Congress of the 19th Instant, of which a Copy is herewith enclosed, I have desired Mr Taylor, one of the Clerks of this Office, to wait upon your Excellency, and agreeable to your Letter of the 5th April last to Mr Thomson, to take Copies of the papers mentioned in it, and in the enclosed Act of Congress. With the best and most sincere Wishes for your Health and Happiness, & with the highest Esteem & Regard I am Dr Sir Your most obt & very hble Servt

John Jay

